Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed January 18, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed January 18, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 3, 6 ,14, 16, and 18 are amended. Claims 2, 5, 17, and 20 are cancelled. Claims 5 are newly added.
	Claims 1, 3, 4, 6-16, 18, and 19 are pending.
 Drawings
The amendments to the drawings are respectfully acknowledged, and the corresponding objection to the drawings is withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error. Line 11 “sub-electrode” should be “sub-electrodes”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 14, the detail of the limitation “the orthographic projection of the first gap has a uniform width in the first direction at each position of the two edges” does not appear to have been included in the specification or drawings. 
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-11, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application 20170371471 A1, hereinafter “Kim”) in view of Huang et al. (U.S. Patent Application 20170255303 A1, hereinafter “Huang”) and further in view of Cheng et al. (U.S. Patent Application 20150177878 A1, hereinafter “Cheng”).

Regarding Claim 1 (Currently Amended), Kim teaches a touch substrate (Fig 7 par 0136 touch sensor 300), comprising 
a plurality of first touch electrodes and a plurality of second touch electrodes intersecting with each other (par 0203 Figs 7,15 first touch electrodes comprising strings of connected first electrodes 330/330b intersects with second touch electrodes comprising strings of connected second electrodes 320/320b); wherein 
each of at least part of the plurality of first touch electrodes comprises 
a plurality of first electrodes disposed along a first direction (par 0203 Fig 15 plurality of first electrodes 330b disposed along horizontal direction) and 
a first connection part connecting adjacent first electrodes (par 0172 Figs 8,15 first connection parts 335/335a connect adjacent first electrodes 330b), 
the first connection part comprises at least one first connection line extending along the first direction and configured to connect two first electrodes adjacent in the first direction (par 0168 Fig 10 first connection parts 335a for connecting horizontally adjacent first electrodes 330/330b with each other), and 
the first connection line has a curved line shape (par 0177 Fig 10 first connection parts 335 have a curved line shape),
wherein each of the at least part of the plurality of first electrodes comprises two first sub-electrodes disposed along the first direction (par 0203 Fig 15 each first electrode 330b comprises two first sub-electrodes 360 disposed along the first, horizontal direction) and a second connection part connecting the two first sub-electrodes (par 0206 Fig 15 second connection part comprising line 365 connecting the two first sub-electrodes 360), and 
the two first sub-electrodes are spaced apart from each other by a first gap extending along a second direction and between the two first sub-electrode (par 0206 Fig 15 the two first sub-electrodes 360 spaced apart by a first gap extending along the second vertical direction and between the two first sub-electrodes 360).
However, Kim appears not to expressly teach
wherein an orthographic projection of each of the two first sub-electrodes on a plane parallel to the touch substrate comprises three edges connecting with each other and extending in different directions, each of the three edges is a curved edge,  an orthographic projection of the first gap on the plane is defined by two edges, one of which is from the three edges of one of the two first sub-electrodes and other one of which is from the three edges of other one of the two first sub-electrodes, and the orthographic projection of the first gap has a uniform width in the first direction at each position of the two edges.
Huang teaches 
wherein an orthographic projection of each of the two first sub-electrodes on a plane parallel to the touch substrate comprises three edges connecting with each other and extending in different directions (par 0034 Fig 2A shape projections of each of the two first sub-electrodes E11a and E11b comprise three edges connecting with each other and extending in different directions), an orthographic projection of the first gap on the plane is defined by two edges (par 0034 Fig 2A), one of which is from the three edges of one of the two first sub-electrodes and other one of which is from the three edges of other one of the two first sub-electrodes (par 0034 Fig 2A), and the orthographic projection of the first gap has a uniform width in the first direction at each position of the two edges (par 0032 Figs 1,2A first electrode patterns E11 and the second electrode patterns E21 are separated by a distance, e.g. a width of the gap G, shown and construed as a single uniform width).
It would have been obvious to one of ordinary skill in the art to modify the V-shaped sub-electrodes of Kim to include the triangle-shaped sub-electrodes of Huang because such a modification is the result of simple substitution of one known element for another producing a predictable result. 
More specifically, the V-shaped sub-electrodes of Kim and the triangle-shaped sub-electrodes of Huang perform the same general and predictable function, the predictable function being capacitance touch sensing. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the V-shaped sub-electrodes of Kim by replacing it with the triangle-shaped sub-electrodes of Huang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
However, Kim as modified appears not to expressly teach 
each of the three edges is a curved edge.
Cheng teaches each of the three edges is a curved edge, and the orthographic projection of the first gap has a uniform width in the first direction at each position of the two edges (Fig 3 par 0071 the electrodes have wave-shaped or zigzag-shaped edges and the wave-shaped or zigzag-shaped edges run parallel to each other with a certain gap).
Kim Huang and Cheng are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Kim/Huang with the inclusion of the electrode curved edges of Cheng. The motivation would have been in order to help visually hide the gap and to improve touch sensitivity and (Cheng par 0071).

Regarding Claim 3 (Currently Amended), Kim as modified teaches the touch substrate of claim 1, wherein 
the second connection part comprises at least one second connection line extending along the first direction and configured to connect the two first sub-electrodes belonging to a same first electrode (Kim par 0206 Fig 15 second connection part comprising line 365 extending along the first horizontal direction connecting the two first sub-electrodes 360 belonging to a same first electrode 330b), and the second connection line has a curved line shape (Kim par 0206 Fig 15 second connection part has a bent zigzag shape).

Regarding Claim 4 (Original), Kim as modified teaches the touch substrate of claim 3, wherein the at least one second connection line and the at least one first connection line are disposed in a same layer (Kim Fig 15 paras 0141-1042 electrodes 330, comprising sub-electrodes 360 and second connection part 365, are disposed in a same layer; first connection part 335, part of a bridge structure comprising wires 325,335, is suggested and reasonably construed to include first connection part 335 in the same layer as sub-electrodes 360 and second connection part 365).

Regarding Claim 6 (Currently Amended), Kim as modified teaches the touch substrate of claim 1, wherein 
each of at least part of the plurality of second touch electrodes comprises a plurality of second electrodes disposed along a second direction (Kim par 0203 Fig 15 plurality of second electrodes 320b disposed along vertical direction) and 
a third connection part connecting adjacent second electrodes (Kim par 0172 Figs 8,15 third connection parts 325/325a connect adjacent second electrodes 320b), the third connection part is insulated from the first connection part (Kim par 0142 Figs 7,15 325 is insulated from 335) and an orthographic projection of the third connection part on the plane parallel to the touch substrate partially overlaps an orthographic projection of the first connection part on the plane (Kim Figs 7,15).

Regarding Claim 7 (Original), Kim as modified teaches the touch substrate of claim 6, wherein 
each of at least part of the plurality of second electrodes comprises two second sub-electrodes disposed along the second direction (Kim par 0203 Fig 15 each second electrode 320b comprises two second sub-electrodes 360 disposed along the second, vertical direction) and a fourth connection part connecting the two second sub-electrodes (Kim par 0206 Fig 15 fourth connection part comprising line 365 connecting the two second sub-electrodes 360), and 
the two second sub-electrodes are spaced apart from each other by a second gap extending along the first direction and between the two second sub-electrodes (Kim par 0206 Fig 15 the two second sub-electrodes 360 spaced apart by a second gap extending along the first horizontal direction and between the two second sub-electrodes).

Regarding Claim 8 (Original), Kim as modified teaches the touch substrate of claim 7, wherein the fourth connection part comprises at least one third connection line extending along the second direction and configured to connect the two second sub-electrodes belonging to a same second electrode (Kim par 0206 Fig 15 fourth connection part comprising third connection line 365 extending along the second vertical direction connecting the two second sub-electrodes 360 belonging to a same second electrode 320b), and the third connection line has a curved line shape (Kim par 0206 Fig 15 third connection line 365 has a bent zigzag shape).

Regarding Claim 9 (Original), Kim as modified teaches the touch substrate of claim 8, wherein the at least one third connection line and the at least one first connection line are disposed in a same layer (Kim Fig 15 paras 0141-1042 electrodes 320, comprising sub-electrodes 360 and second connection part 365, are disposed in a same layer as that of electrodes 330; first connection part 335, part of a bridge structure comprising wires 325,335, is suggested and reasonably construed to include first connection part 335 in the same layer as electrodes 320,330, sub-electrodes 360 and second connection parts 365).

Regarding Claim 10 (Original), Kim as modified teaches the touch substrate of claim 7, wherein the second sub-electrode has a curved edge (Kim Fig 15 second sub-electrodes 360 have a curved, zigzag edge on the gap side).
Lin and Kim are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lin with the inclusion of the sub-electrode arrangement of Kim. The motivation would have been in order to provide room for a pressure sensing capability between sub-electrodes (Kim par 0207).

Regarding Claim 11 (Original), Kim as modified teaches the touch substrate of claim 1, wherein the at least one first connection line and the first electrode are made of a same material (Huang par 0032 suggests that first connection lines and first electrode may be made of the same material).
Kim Cheng and Huang are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Kim/Cheng with the inclusion of the electrode and wire materials of Cheng. The motivation would have been in order simplify manufacturing steps.

Regarding Claim 13 (Previously Presented), Kim as modified teaches a touch apparatus, comprising the touch substrate according to claim 1 (Kim par 0004 touch display panel).

Regarding Claim 14 (Currently Amended), Kim teaches a method of manufacturing a touch substrate (Fig 7 par 0136 touch sensor 300), comprising: 
forming a first touch electrode on a base substrate (Fig 7 paras 0136, 0167 touch sensor 300 the touch electrodes 320 and 330 are formed on substrate 310), the first touch electrode being formed to comprise a plurality of first electrodes along a first direction (par 0203 Fig 15 plurality of first electrodes 330b disposed along horizontal direction) and a first connection part connecting adjacent first electrodes ((par 0172 Figs 8,15 first connection parts 335/335a connect adjacent first electrodes 330b), the first connection part being formed to comprise at least one first connection line extending along the first direction and configured to connect two first electrodes adjacent in the first direction (par 0168 Fig 10 first connection parts 335a for connecting horizontally adjacent first electrodes 330/330b with each other), and the first connection line having a curved line shape (par 0177 Fig 10 first connection parts 335 have a curved line shape); and 
forming a second touch electrode on the base substrate (Fig 7 paras 0136, 0167 touch sensor 300 the touch electrodes 320 and 330 are formed on substrate 310), the second touch electrode being formed to intersect with the first touch electrode (par 0203 Figs 7,15 first touch electrodes comprising strings of connected first electrodes 330/330b intersects with second touch electrodes comprising strings of connected second electrodes 320/320b),
wherein the first electrode is formed to comprise two first sub-electrodes disposed along the first direction (par 0203 Fig 15 each first electrode 330b comprises two first sub-electrodes 360 disposed along the first, horizontal direction) and a second connection part connecting the two first sub-electrodes (par 0206 Fig 15 second connection part comprising line 365 connecting the two first sub-electrodes 360), and the two first sub-electrodes are formed to have a first gap extending along the second direction therebetween (par 0206 Fig 15 the two first sub-electrodes 360 spaced apart by a first gap extending along the second vertical direction and between the two first sub-electrodes 360), 
wherein each of the at least part of the plurality of first electrodes comprises two first sub-electrodes disposed along the first direction (par 0203 Fig 15 each first electrode 330b comprises two first sub-electrodes 360 disposed along the first, horizontal direction) and a second connection part connecting the two first sub-electrodes (par 0206 Fig 15 second connection part comprising line 365 connecting the two first sub-electrodes 360).
However, Kim appears not to expressly teach
wherein each of the two first sub-electrodes is formed to have an orthographic projection on the base substrate comprising three edges connecting with each other and extending in different directions, each of the three edges is a curved edge, an orthographic projection of the first gap on the base substrate is defined by two edges, one of which is from the three edges of one of the two first sub-electrodes and other of which is from the three edges of other one of the two first sub-electrodes, and the orthographic projection of the first gap has a uniform width in the first direction at each position of the two edges.
Huang teaches 
wherein each of the two first sub-electrodes is formed to have an orthographic projection on the base substrate comprising three edges connecting with each other and extending in different directions (par 0034 Fig 2A shape projections of each of the two first sub-electrodes E11a and E11b comprise three edges connecting with each other and extending in different directions), an orthographic projection of the first gap on the base substrate is defined by two edges (par 0034 Fig 2A), one of which is from the three edges of one of the two first sub-electrodes and other one of which is from the three edges of other one of the two first sub-electrodes (par 0034 Fig 2A), and the orthographic projection of the first gap has a uniform width in the first direction at each position of the two edges (par 0032 Figs 1,2A first electrode patterns E11 and the second electrode patterns E21 are separated by a distance, e.g. a width of the gap G, shown and construed as a single uniform width).
It would have been obvious to one of ordinary skill in the art to modify the V-shaped sub-electrodes of Kim to include the triangle-shaped sub-electrodes of Huang because such a modification is the result of simple substitution of one known element for another producing a predictable result. 
More specifically, the V-shaped sub-electrodes of Kim and the triangle-shaped sub-electrodes of Huang perform the same general and predictable function, the predictable function being capacitance touch sensing. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the V-shaped sub-electrodes of Kim by replacing it with the triangle-shaped sub-electrodes of Huang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
However, Kim as modified appears not to expressly teach 
each of the three edges is a curved edge.
Cheng teaches each of the three edges is a curved edge, and the orthographic projection of the first gap has a uniform width in the first direction at each position of the two edges (Fig 3 par 0071 the electrodes have wave-shaped or zigzag-shaped edges and the wave-shaped or zigzag-shaped edges run parallel to each other with a certain gap).
Kim Huang and Cheng are analogous art as they each pertain to touch substrate making methods. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate making method of Kim/Huang with the inclusion of the electrode curved edges of Cheng. The motivation would have been in order to help visually hide the gap and to improve touch sensitivity and (Cheng par 0071).


Regarding Claim 15 (Original), Kim as modified teaches the method of claim 14, wherein 
the second touch electrode is formed to comprise a plurality of second electrodes disposed along a second direction (Kim par 0203 Fig 15 plurality of second electrodes 320b disposed along vertical direction) and a third connection part connecting adjacent second electrodes (Kim par 0172 Figs 8,15 third connection parts 325/325a connect adjacent second electrodes 320b, 
the third connection part being insulated from the first connection part (Kim par 0142 Figs 7,15 325 is insulated from 335) and an orthographic projection of the third connection part on the base substrate partially overlapping an orthographic projection of the first connection part on the base substrate (Kim Figs 7,15); 
the first touch electrode and the second touch electrode are formed simultaneously (Kim par 0141 first electrodes 330 and the second electrodes 320 may be formed in the same conductive layer), and forming the first touch electrode and the second touch electrode comprises: 
forming a pattern of the first electrode, a pattern of the second electrode and a pattern of the third connection part on the base substrate (Kim par 0141 first electrodes 330 and the second electrodes 320 may be formed in the same conductive layer; at least Fig 11 par 0142 third connection part is described as being formed in the same layer as first electrodes 330 and the second electrodes 320); 
forming a pattern of an insulation layer on a side of the pattern of the third connection part away from the base substrate (Kim par 0142 insulator is formed at the 325/335 intersection); and 
forming a pattern of the at least one first connection line on a side of the insulation layer away from the base substrate (Kim at least Fig 11 par 0142 first connection part is described as being formed on the insulator for electrical isolation).


Regarding Claim 18 (Currently Amended), Kim as modified teaches the touch apparatus of claim 13, wherein the second connection part comprises at least one second connection line extending along the first direction and configured to connect the two first sub-electrodes belonging to a same first electrode (Kim par 0206 Fig 15 second connection part comprising line 365 extending along the first horizontal direction connecting the two first sub-electrodes 360 belonging to a same first electrode 330b), and the second connection line has a curved line shape (Kim par 0206 Fig 15 second connection part has a bent zigzag shape).

Regarding Claim 19 (Previously Presented), Kim as modified teaches the touch apparatus of claim 18, wherein the at least one second connection line and the at least one first connection line are disposed in a same layer (Kim Fig 15 paras 0141-1042 electrodes 330, comprising sub-electrodes 360 and second connection part 365, are disposed in a same layer; first connection part 335, part of a bridge structure comprising wires 325,335, is suggested and reasonably construed to include first connection part 335 in the same layer as sub-electrodes 360 and second connection part 365).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huang and further in view of Cheng and Lee et al (U.S. Patent Application 20170153726 A1, hereinafter “Lee”).

Regarding Claim 12 (Original), Kim as modified teaches the touch substrate of claim 1. However, Kim as modified appears not to expressly teach
 wherein an included angle between any two adjacent line segments of the first connection line having the curved line shape is larger than 90º and less than 180º.
Lee teaches wherein an included angle between any two adjacent line segments of the first connection line having the curved line shape is larger than 90º and less than 180º (Fig 3 par 0054 teaches zigzag connecting line 41 with repeating segments wherein angle θ may be greater than 0 degrees and equal to or less than 45 degrees with respect to the first direction DR1; for θ greater than 0 degrees and less than 45 degrees, the included angle between shown segments would be greater than 90 degrees and less than 180 degrees).
Kim Huang Cheng and Lee are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Kim/Huang/Cheng with the inclusion of the connection line bending angles of Lee. The motivation would have been in order to provide a stress-reduction feature in the lines to prevent or reduce line damage under stress conditions (Lee par 0055).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huang and further in view of Cheng and Jo et al (U.S. Patent Application 20170139525 A1, hereinafter “Jo”).

Regarding Claim 16 (Currently Amended), Kim as modified teaches the method of claim 15, wherein forming the pattern of the first electrode, the pattern of the second electrode and the pattern of the third connection part on the base substrate comprises: 
forming a pattern of the first sub-electrode, a pattern of the second sub-electrode and the pattern of the third connection part by a single patterning process (Kim par 0141 first electrodes 330 and the second electrodes 320 may be formed in the same conductive layer; at least Fig 11 par 0142 third connection part is described as being formed in the same layer as first electrodes 330 and the second electrodes 320);
the second electrode is formed to comprise two second sub-electrodes disposed along the second direction (Kim par 0203 Fig 15 each second electrode 320b comprises two second sub-electrodes 360 disposed along the second, vertical direction) and a fourth connection part connecting the two second sub-electrodes (Kim par 0206 Fig 15 fourth connection part comprising line 365 connecting the two second sub-electrodes 360), and the two second sub-electrodes are formed to have a second gap extending along the first direction therebetween  (Kim par 0206 Fig 15 the two second sub-electrodes 360 spaced apart by a second gap extending along the first horizontal direction and between the two second sub-electrodes).
However, Kim as modified appears not to expressly teach wherein
forming the pattern of the first electrode, the pattern of the second electrode and the pattern of the third connection part on the base substrate comprises: 
forming a pattern of the second connection part and a pattern of the fourth connection part by a single patterning process, wherein the single patterning process for forming the pattern of the second connection part and the pattern of the fourth connection part and a patterning process for forming the pattern of the at least one first connection line are a same patterning process.
Providing first, second, and fourth connection parts as bridges formed in a same process step, or at least with a same process, is the usual practice in the industry. For instance, Jo teaches first connection part equivalent (par 0062 Fig 4 BR1,BR2) and second and fourth connection part equivalents (par 0064 Fig 4 BR3,BR4) all of which are reasonably understood to be formed using a same patterning process separate and after the process step of forming the touch electrodes TB and electrodes TA1,TA2 in a same process (par 0065).
Kim Huang Cheng and Jo are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Kim/Huang/Chung with the inclusion of the connection part same process of Jo. The motivation would have been in order to combine and minimize process steps.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As such, the rejections of claims 1 and 14 and their dependents are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624